Title: To Benjamin Franklin from Richard Bache, 10 March 1777
From: Bache, Richard
To: Franklin, Benjamin



Dear Sir
Philadelphia 10th. March 1777.
We yet remain without a Line from you; tho’ we have had the pleasure of hearing you were safe arrived; this is my third Letter to you, since you left us; I think I have never mentioned to you before, that Mr. Galloway, when the Enemy were at Trenton, passed over the Delaware and took protection, three of the Allens did the same, viz: John, Andrew, and Billy. They are now all in Newyork, wishing and praying, I suppose, that the Enemy may soon make a conquest of us, that they may have an opportunity of being with their Families again.
Last Wednesday, Mr. Thomas Wharton Junr. was declared President of the executive Council for this State, and Mr. George Bryan Depty. President, they were proclaimed formally at the Court house. The Congress have returned from Baltimore, and sit here again; they have raised the Interest on the Moneys they borrow to 6 per Cent: whether this will have the desired Effect is hard to say. About a fortnight ago, we had a smart skirmish with the Enemy near Woodbridge, they were far superior in number to us, but our shot did so much more execution than theirs, that they made a very precipitate retreat, it is said, with the loss of upwards of 500 killed, wounded, and taken; we had about ten Men killed, and twice that number wounded. I left the good Folks at Goshen two days ago, very well and hearty, they join me in Love to yourself Temple and Benny. I am Dear Sir Your ever affectionate Son
Rich Bache
Doctor Franklin


Addressed: The Honble. / Doctr. Benjn. Franklin / One of the Commissioners from the United States of America / a Paris / Via Bourdeaux.
Bordeaux 10 May 1777 Forwarded by Sir Your most obt Hble Sts. 
S. & J. H. Delap

 
Notation: Recd. per the [torn]y
